                      Case
                      Case 1:18-cv-03275-VSB
                           1:18-cv-03275-VSB Document
                                             Document 37
                                                      36 Filed
                                                         Filed 06/29/20
                                                               06/29/20 Page
                                                                        Page 1
                                                                             1 of
                                                                               of 2
                                                                                  2




                                                THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                               MELANIE SPEIGHT
Corporation Counsel                                100 CHURCH STREET                                               Senior Counsel
                                                   NEW YORK, NY 10007                                       Phone: (212) 356-2425
                                                                                                            mspeight@law.nyc.gov



                                                                                     June 29, 2020

   VIA ECF                                                                     6/29/2020
   Honorable Vernon S. Broderick
   United States District Judge                                    The parties shall file a status update by September 30, 2020.
   Southern District of New York
   40 Foley Square
   New York, NY 10007

                      Re:    Jarzette Jacobs Administrator of Estate of Jah’Lire Nicholson et al. v. City, et al.,
                             18-CV-3275 (VSB)

   Your Honor:

                  I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of the City
   of New York, representing defendants City of New York, Police Officer Daniel Decario, and Police
   Officer Djafar Tsaabbast in the above-referenced matter. Pursuant to the Court’s Order dated March 24,
   2020, defendants write respectfully on behalf of the parties to advise the Court of the status of this action
   and to respectfully request that the Court extend the stay of discovery by 90 days.

                    By Scheduling Order dated November 20, 2019, the Court directed the parties to complete
   fact and expert discovery by March 31, 2020. On March 20, 2020, the parties jointly requested that the
   Court issue a 90 day stay of discovery in light of the delays caused by the Covid-19 pandemic. In
   particular, the parties advised the Court that a stay was needed in order to allow the parties to safely
   complete depositions and in order to provide plaintiffs’ ballistics expert the time and resources to evaluate
   the case. Both of these needs still justify extending the stay. The parties have worked together to
   exchange additional document discovery regarding the ballistics expert’s evaluation and are working to
   arrange logistics for such an evaluation in light of the safety concerns caused by the pandemic. However,
   counsel for the parties continue to work primarily on a remote basis and, out of concern for all involved,
   agree that it would be prudent to complete both depositions and any in person examinations of materials
   at a later date.

                  Accordingly, the parties respectfully request that the Court further extend the stay of
   discovery by 90 days. To the extent that this request is granted, the parties further respectfully request
   that the Court permit them to submit a joint status update at the conclusion of the stay.

                      Thank you for your consideration herein.
            Case
            Case 1:18-cv-03275-VSB
                 1:18-cv-03275-VSB Document
                                   Document 37
                                            36 Filed
                                               Filed 06/29/20
                                                     06/29/20 Page
                                                              Page 2
                                                                   2 of
                                                                     of 2
                                                                        2


                                               Respectfully submitted on behalf of the
                                               parties,

                                               JAMES E. JOHNSON
                                               Corporation Counsel of the City of New York
                                               Attorney for Defendants City, Decario, and
                                               Tsaabbast
                                               100 Church Street, 3rd Floor
                                               New York, New York 10007
                                               (212) 356-2425/3527


                                               By: /s/ Melanie Speight
                                               Melanie Speight
                                               Senior Counsel

CC:   VIA ECF
      Gabriel Paul Harvis
      Baree Nichole Fett
      Elefterakis, Elefterakis & Panek
      Plaintiffs’ Counsel
      80 Pine Street, 38th Floor
      New York, NY 10005
      (212) 532-1116

CC:   VIA ECF
      Jeffrey Adam Rothman
      Plaintiffs’ Counsel
      305 Broadway, Suite 100
      New York, NY 10007
      (212) 227-2980




                                         -2-
